

115 S1720 IS: Reforming American Immigration for a Strong Economy Act
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1720IN THE SENATE OF THE UNITED STATESAugust 2, 2017Mr. Cotton (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to establish a skills-based immigration points system,
			 to focus family-sponsored immigration on spouses and minor children, to
			 eliminate the Diversity Visa Program, to set a limit on the number of
			 refugees admitted annually
			 to the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reforming American Immigration for a Strong Economy Act or the RAISE Act.
		2.Elimination of Diversity Visa Program
 (a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).
			(b)Technical and conforming amendments
 (1)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (A)in section 101(a)(15)(V), by striking section 203(d) and inserting section 203(c);
 (B)in section 201— (i)in subsection (a)—
 (I)in paragraph (1), by adding and at the end; and (II)by striking paragraph (3); and
 (ii)by striking subsection (e); (C)in section 203—
 (i)in subsection (b)(2)(B)(ii)(IV), by striking section 203(b)(2)(B) each place such term appears and inserting clause (i); (ii)by redesignating subsections (d), (e), (f), (g), and (h) as subsections (c), (d), (e), (f), and (g), respectively;
 (iii)in subsection (c), as redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (iv)in subsection (d), as redesignated—
 (I)by striking paragraph (2); and (II)by redesignating paragraph (3) as paragraph (2);
 (v)in subsection (e), as redesignated, by striking subsection (a), (b), or (c) of this section and inserting subsection (a) or (b); (vi)in subsection (f), as redesignated, by striking subsections (a), (b), and (c) and inserting subsections (a) and (b); and
 (vii)in subsection (g), as redesignated— (I)by striking (d) each place such term appears and inserting (c); and
 (II)in paragraph (2)(B), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (D)in section 204—
 (i)in subsection (a)(1), by striking subparagraph (I); (ii)in subsection (e), by striking subsection (a), (b), or (c) of section 203 and inserting subsection (a) or (b) of section 203; and
 (iii)in subsection (l)(2)— (I)in subparagraph (B), by striking section 203 (a) or (d) and inserting subsection (a) or (c) of section 203; and
 (II)in subparagraph (C), by striking section 203(d) and inserting section 203(c); (E)in section 214(q)(1)(B)(i), by striking section 203(d) and inserting section 203(c);
 (F)in section 216(h)(1), in the undesignated matter following subparagraph (C), by striking section 203(d) and inserting section 203(c); and (G)in section 245(i)(1)(B), by striking section 203(d) and inserting section 203(c).
 (2)Immigrant investor pilot programSection 610(d) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) is amended by striking section 203(e) of such Act (8 U.S.C. 1153(e)) and inserting section 203(d) of such Act (8 U.S.C. 1153(d)).
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning on or after the date of the enactment of this Act.
 3.Annual admission of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended— (1)by striking subsections (a) and (b);
 (2)by redesignating subsection (e) as subsection (a); (3)by redesignating subsection (f) as subsection (e);
 (4)by inserting after subsection (a), as redesignated, the following:  (b)Maximum number of admissions (1)In generalThe number of refugees who may be admitted under this section in any fiscal year may not exceed 50,000.
 (2)AsyleesThe President shall annually enumerate the number of aliens who were granted asylum in the previous fiscal year.; and
 (5)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security. 4.Family-Sponsored immigration priorities (a)Immediate relative redefinedThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
 (1)in section 101(b)(1) (8 U.S.C. 1101(b)(1)), in the matter preceding subparagraph (A), by striking under twenty-one years of age who and inserting who is younger than 18 years of age and; and (2)in section 201 (8 U.S.C. 1151)—
 (A)in subsection (b)(2)(A)— (i)in clause (i), by striking children, spouses, and parents of a citizen of the United States, except that, in the case of parents, such citizens shall be at least 21 years of age. and inserting children and spouse of a citizen of the United States.; and
 (ii)in clause (ii), by striking such an immediate relative and inserting the immediate relative spouse of a United States citizen; (B)by striking subsection (c) and inserting the following:
						
 (c)Worldwide level of family-Sponsored immigrants(1)The worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to 88,000 minus the number computed under paragraph (2).
 (2)The number computed under this paragraph for a fiscal year is the number of aliens who were paroled into the United States under section 212(d)(5) in the second preceding fiscal year who—
 (A)did not depart from the United States (without advance parole) within 365 days; and (B)(i)did not acquire the status of an alien lawfully admitted to the United States for permanent residence during the two preceding fiscal years; or
 (ii)acquired such status during such period under a provision of law (other than subsection (b)) that exempts adjustment to such status from the numerical limitation on the worldwide level of immigration under this section.; and
 (C)in subsection (f)— (i)in paragraph (2), by striking section 203(a)(2)(A) and inserting section 203(a);
 (ii)by striking paragraph (3); (iii)by redesignating paragraph (4) as paragraph (3); and
 (iv)in paragraph (3), as redesignated, by striking (1) through (3) and inserting (1) and (2). (b)Family-Based visa preferencesSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:
				
 (a)Spouses and minor children of permanent resident aliensFamily-sponsored immigrants described in this subsection are qualified immigrants who are the spouse or a child of an alien lawfully admitted for permanent residence..
			(c)Conforming amendments
 (1)Definition of V nonimmigrantSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (2)Numerical limitation to any single foreign stateSection 202 of such Act (8 U.S.C. 1152) is amended— (A)in subsection (a)(4)—
 (i)by striking subparagraphs (A) and (B) and inserting the following:  (A)75 percent of family-sponsored immigrants not subject to per country limitationOf the visa numbers made available under section 203(a) in any fiscal year, 75 percent shall be issued without regard to the numerical limitation under paragraph (2).
								(B)Treatment of remaining 25 percent for countries subject to subsection (e)
 (i)In generalOf the visa numbers made available under section 203(a) in any fiscal year, 25 percent shall be available, in the case of a foreign state or dependent area that is subject to subsection (e) only to the extent that the total number of visas issued in accordance with subparagraph (A) to natives of the foreign state or dependent area is less than the subsection (e) ceiling.
 (ii)Subsection (e) ceiling definedIn clause (i), the term subsection (e) ceiling means, for a foreign state or dependent area, 77 percent of the maximum number of visas that may be made available under section 203(a) to immigrants who are natives of the state or area, consistent with subsection (e).; and
 (ii)by striking subparagraphs (C) and (D); and (B)in subsection (e)—
 (i)in paragraph (1), by adding and at the end; (ii)by striking paragraph (2);
 (iii)by redesignating paragraph (3) as paragraph (2); and (iv)in the undesignated matter after paragraph (2), as redesignated, by striking , respectively, and all that follows and inserting a period.
 (3)Rules for determining whether certain aliens are childrenSection 203(h) of such Act (8 U.S.C. 1153(h)) is amended by striking (a)(2)(A) each place such term appears and inserting (a)(2). (4)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
 (A)in subsection (a)(1)— (i)in subparagraph (A)(i), by striking to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or;
 (ii)in subparagraph (B)— (I)in clause (i), by redesignating the second subclause (I) as subclause (II); and
 (II)by striking 203(a)(2)(A) each place such terms appear and inserting 203(a); and (iii)in subparagraph (D)(i)(I), by striking a petitioner and all that follows through (a)(1)(B)(iii). and inserting an individual younger than 21 years of age for purposes of adjudicating such petition and for purposes of admission as an immediate relative under section 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as appropriate, notwithstanding the actual age of the individual.;
 (B)in subsection (f)(1), by striking , 203(a)(1), or 203(a)(3), as appropriate; and (C)by striking subsection (k).
 (5)Waivers of inadmissibilitySection 212 of such Act (8 U.S.C. 1182) is amended— (A)in subsection (a)(6)(E)(ii), by striking section 203(a)(2) and inserting section 203(a); and
 (B)in subsection (d)(11), by striking (other than paragraph (4) thereof). (6)Employment of V nonimmigrantsSection 214(q)(1)(B)(i) of such Act (8 U.S.C. 1184(q)(1)(B)(i)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (7)Definition of alien spouseSection 216(h)(1)(C) of such Act (8 U.S.C. 1186a(h)(1)(C)) is amended by striking section 203(a)(2) and inserting section 203(a). (8)Classes of deportable aliensSection 237(a)(1)(E)(ii) of such Act (8 U.S.C. 1227(a)(1)(E)(ii)) is amended by striking section 203(a)(2) and inserting section 203(a).
				(d)Creation of nonimmigrant classification for alien parents of adult United States citizens
 (1)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (A)in subparagraph (T)(ii)(III), by striking the period at the end and inserting a semicolon;
 (B)in subparagraph (U)(iii), by striking or at the end; (C)in subparagraph (V)(ii)(II), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (W)Subject to section 214(s), an alien who is a parent of a citizen of the United States, if the citizen is at least 21 years of age..
 (2)Conditions on admissionSection 214 of such Act (8 U.S.C. 1184) is amended by adding at the end the following:
					
 (s)(1)The initial period of authorized admission for a nonimmigrant described in section 101(a)(15)(W) shall be 5 years, but may be extended by the Secretary of Homeland Security for additional 5-year periods if the United States citizen son or daughter of the nonimmigrant is still residing in the United States.
 (2)A nonimmigrant described in section 101(a)(15)(W)— (A)is not authorized to be employed in the United States; and
 (B)is not eligible for any Federal, State, or local public benefit.
 (3)Regardless of the resources of a nonimmigrant described in section 101(a)(15)(W), the United States citizen son or daughter who sponsored the nonimmigrant parent shall be responsible for the nonimmigrant’s support while the nonimmigrant resides in the United States.
 (4)An alien is ineligible to receive a visa or to be admitted into the United States as a nonimmigrant described in section 101(a)(15)(W) unless the alien provides satisfactory proof that the United States citizen son or daughter has arranged for health insurance coverage for the alien, at no cost to the alien, during the anticipated period of the alien’s residence in the United States..
				(e)Effective date; applicability
 (1)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
 (2)Invalidity of certain petitions and applicationsExcepted as provided in paragraph (3), any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) seeking classification of an alien under a family-sponsored immigrant category that was eliminated by the amendments made by this section and filed after the date on which this Act was introduced and any application for an immigrant visa based on such a petition shall be considered invalid.
 (3)Valid offer of admissionNotwithstanding the termination by this Act of the family-sponsored and employment-based immigrant visa categories, any alien who was granted admission to the United States under subsection (a) or (b) of section 203 of the Immigration and Nationality Act, as in effect on the day before the date of the enactment of this Act, and is scheduled to receive an immigrant visa in the applicable preference category not later than 1 year after the date of the enactment of this Act, shall be entitled to such visa if the alien enters the United States within 1 year after such date of enactment.
				5.Replacement of employment-Based immigration categories with immigration points system
 (a)Worldwide level of immigrationSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended— (1)in subsection (a), as amended by section 2(b)(1)(B), by amending paragraph (2) to read as follows:
					
 (2)points-based immigrants described in section 203(b), in a number not to exceed— (A)the number specified in subsection (d) during any fiscal year; or
 (B)50 percent of the number specified in subsection (d) during the first 6 months of any fiscal year.; and (2)by amending subsection (d) to read as follows:
					
						(d)Worldwide level of points-Based immigrants
 (1)In generalThe worldwide level of points-based immigrant visas issued during any fiscal year may not exceed 140,000.
 (2)Effect of visas issued to spouses and childrenThe numerical limitation set forth in paragraph (1) shall include any visas issued pursuant to section 203(b)(3)..
 (b)Numerical limitations on individual foreign statesSection 202(a) of the Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended— (1)in paragraph (2)—
 (A)in the paragraph heading, by striking and employment-based; (B)by striking paragraphs (3), (4), and (5) and inserting paragraphs (3) and (4); and
 (C)by striking subsections (a) and (b) and inserting subsection (a); (2)in paragraph (3), by striking both subsections (a) and (b) and inserting subsection (a); and
 (3)by striking paragraph (5). (c)Application process for points-Based immigrantsSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended—
 (1)by amending subsection (b) to read as follows:  (b)Application process for points-Based immigrant visas (1)Eligibility screening (A)Application submissionAny alien seeking to immigrate to the United States who believes that he or she meets the points requirement set forth in section 220 may submit an online application to U.S. Citizenship and Immigration Services for placement in the eligible applicant pool.
 (B)Application elementsEach application submitted under subparagraph (A) shall include— (i)the identification of the points for which the applicant is eligible under section 220;
 (ii)an attestation by the applicant, under penalty of disqualification, that the applicant has sufficient documentation to verify the points claimed under clause (i);
 (iii)the electronic submission of an application fee in the amount of $160; and (iv)any other information required by the Director of U.S. Citizenship and Immigration Services, by regulation.
									(C)Eligible applicant pool
 (i)In generalEach application that meets the points requirement set forth in section 220 shall be placed in an eligible applicant pool, which shall be sorted by total points.
 (ii)Tie-breaking factorsApplications with equal points will be sorted based on the following tie-breaking factors:
 (I)Applicants whose highest educational degree is a doctorate degree (or equivalent foreign degree) shall be ranked higher than applicants whose highest educational degree is a professional degree (as defined in section 220(a)) or equivalent foreign degree, who shall be ranked higher than applicants whose highest educational degree is a master’s degree (or equivalent foreign degree), who shall be ranked higher than applicants whose highest educational degree is a bachelor’s degree (or equivalent foreign degree), who shall be ranked higher than applicants whose highest educational degree is a high school diploma (as defined in section 220(a)) or equivalent foreign diploma, who shall be ranked higher than applicants without a high school diploma, with United States degrees ranked higher than their foreign counterparts.
 (II)Applicants with equal points and equal educational attainment shall be ranked according to their respective English language proficiency test rankings (as defined in section 220(a)).
 (III)Applicants with equal points, equal educational attainment, and equal English language proficiency test rankings shall be ranked according to their age, with applicants who are nearest their 25th birthdays being ranked higher.
 (D)DurationApplications shall remain in the eligible applicant pool for 12 months. An applicant who is not invited to apply for a point-based immigrant visa during the 12-month period in which the application remains in the eligible applicant pool may reapply for placement in the eligible applicant pool.
								(2)Visa petition
 (A)InvitationEvery 6 months, the Director of U.S. Citizenship and Immigration Services shall invite the highest ranked applicants in the eligible applicant pool, in a number that is expected to yield 50 percent of the point-based immigrant visas authorized under section 201(d) for the fiscal year, including spouses and dependent children accompanying or following to join the principle alien, to file a petition for a points-based immigrant visa.
 (B)Petition elementsSubject to subparagraph (C), the Director of U.S. Citizenship and Immigration Services shall award a points-based immigrant visa to any applicant invited to file a petition under subparagraph (A) who, not later than 90 days after receiving such invitation, files a petition with the Director that includes—
 (i)valid documentation proving that the applicant is entitled to all of the points claimed in the application submitted pursuant to paragraph (1);
 (ii)an attestation from the prospective employer, if applicable— (I)of the annual salary being offered to the applicant; and
 (II)that the job being offered to the applicant is a new or vacant position that does not displace a United States worker;
 (iii)(I)proof that the applicant’s United States employer has secured health insurance that meet all applicable regulations; or
 (II)evidence that the applicant has posted a bond to be used to purchase the health insurance described in subclause (I); and
 (iv)a fee in the amount of $345. (C)Disposition of petitions exceeding the annual numerical limitationIf the Director receives a petition that complies with the requirements under subparagraph (B) after the numerical limitation set forth in section 201(d) has been reached for the applicable fiscal year, the Director shall—
 (i)issue a points-based immigrant visa to the petitioner; (ii)delay the admission into the United States of the petitioner and his or her spouse and children, if applicable, until the first day of the following fiscal year; and
 (iii)reduce the number of points-based immigrant visas that may be issued during the following fiscal year accordingly.
									(3)Visas for spouses and children
 (A)SpouseThe legal spouse of an applicant under this subsection who is accompanying or following to join the applicant in the United States shall be issued a points-based immigrant visa under this section upon the approval of the spouse’s petition under paragraph (2).
 (B)Minor childrenAny children of an applicant under this subsection who have not reached 18 years of age as of the date on which a petition is filed under paragraph (2) and are accompanying or following to join the applicant in the United States shall be issued a points-based immigrant visa under this section upon the approval of the parent’s petition under paragraph (2).
 (C)Dependent adult childrenAny adult child of an applicant under this subsection who is unable to care for himself or herself may be admitted into the United States, on a temporary basis, until he or she is capable to care for himself or herself, but may not be authorized to work in the United States or to receive any other benefits of permanent residence.
 (4)Inflation adjustmentsThe Director shall adjust the amount of the fees required under paragraphs (1)(B)(iii) and (2)(B)(iv) every 2 years, as appropriate, to reflect inflation.
 (5)Ineligibility for public benefitsAn alien who has been issued a points-based immigrant visa under this subsection, and every member of the household of such alien, shall not be eligible for any Federal means-tested public benefit (as defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)) during the 5-year period beginning on the date on which such visa was issued.
							; and
 (2)in subsection (d)(1), as redesignated by section 2(b)(1)(C)(ii), by striking or (b). (d)Establishment of immigration points system (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the following:
					
						220.Immigration points system
 (a)DefinitionsIn this section: (1)English language proficiency testThe term English language proficiency test means—
 (A)the International English Language Testing System (IELTS), as administered by a partnership between the British Council, IDP Education, and Cambridge English Language Assessment;
 (B)the Test of English as a Foreign Language (TOEFL), as administered by the Educational Testing Service; or
 (C)any other test to measure English proficiency that has been approved by the Commissioner of U.S. Citizenship and Immigration Services for purposes of subsection (e) that meets the standards of English language ability measurement and anti-fraud integrity set by the IELTS or the TOEFL.
									(2)English language proficiency test ranking
 (A)In generalSubject to subparagraph (B), the term English language proficiency test ranking means the decile rank of the applicant’s English language proficiency test score, when compared with all of the other people who took the same test during the same period.
 (B)AdjustmentThe Commissioner of U.S. Citizenship and Immigration Services, in consultation with the Secretary of Education, may adjust the decile rank of an applicant’s English language proficiency test score if the number of people taking such test is too small or unusually skewed to make such decile rank inconsistent with the decile rank the applicant would have received if he or she had taken the IELTS or TOEFL.
 (3)High schoolThe term high school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)IELTSThe term IELTS means the International English Language Testing System. (5)Institution of higher educationThe term institution of higher education has the same meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (6)Professional degreeThe term professional degree includes the following degrees: (A)Master's of Business Administration.
 (B)Doctor of Jurisprudence. (C)Doctor of Medicine.
 (7)STEMThe term STEM means the academic discipline of science, technology, engineering, or mathematics. (8)TOEFLThe term TOEFL means the Test of English as a Foreign Language.
 (b)In generalAn alien is eligible to submit an application for placement in the eligible applicant pool under section 203(b)(1) if the applicant has accrued a total of 30 points under this section.
							(c)Age
 (1)In generalAn applicant may accrue points for age under this subsection based on the age of the applicant on the date on which the applicant submits an application under section 203(b)(1).
 (2)Ages 0 through 17An alien who has not reached 18 years of age may not submit an application under section 203(b)(1). (3)Ages 18 through 21An applicant who is at least 18 years of age and younger than 22 years of age shall accrue 6 points.
 (4)Ages 22 through 25An applicant who is at least 22 years of age and younger than 26 years of age shall accrue 8 points.
 (5)Ages 26 through 30An applicant who is at least 26 years of age and younger than 31 years of age shall accrue 10 points.
 (6)Ages 31 through 35An applicant who is at least 31 years of age and younger than 36 years of age shall accrue 8 points.
 (7)Ages 36 through 40An applicant who is at least 36 years of age and younger than 41 years of age shall accrue 6 points.
 (8)Ages 41 through 45An applicant who is at least 41 years of age and younger than 46 years of age shall accrue 4 points.
 (9)Ages 46 through 50An applicant who is at least 46 years of age and younger than 51 years of age shall accrue 2 points.
 (10)Age 51 and olderAn applicant who is at least 51 years of age may submit an application under section 203(b), but shall not accrue any points on account of age.
								(d)Education
 (1)In generalAn applicant may only accrue points for educational attainment under this section based on the highest degree obtained by the applicant as of the date on which the applicant submits an application under section 203(b).
 (2)United states or foreign high school degreeAn applicant whose highest degree is a diploma from a high school in the United States, or the foreign equivalent of such a degree, as determined by the Secretary of Education, shall accrue 1 point.
 (3)Foreign bachelor’s degreeAn applicant who has received the foreign equivalent of a bachelor’s degree from an institution of higher education, as determined by the Secretary of Education, but has not received a degree described in paragraphs (5) through (8), shall accrue 5 points.
 (4)United states bachelor’s degreeAn applicant who has received a bachelor’s degree from an institution of higher education, but has not received a degree described in paragraphs (5) through (8), shall accrue 6 points.
 (5)Foreign master’s degree in STEMAn applicant whose highest degree is a master’s degree in STEM from a foreign college or university, approved by the Secretary of Education, shall accrue 7 points.
 (6)United states master’s degree in STEMAn applicant whose highest degree is a master’s degree in STEM from an institution of higher education shall accrue 8 points.
 (7)Foreign professional degree or doctorate degree in STEMAn applicant whose highest degree is a foreign professional degree or a doctorate degree in STEM, approved by the Secretary of Education, shall accrue 10 points.
 (8)United States professional degree or doctorate degree in STEMAn applicant whose highest degree is a United States professional degree or a doctorate degree in STEM from an institution of higher education shall accrue 13 points.
 (9)Approved foreign educational institutions and degreesThe Director of U.S. Citizenship and Immigration Services, in cooperation with the Secretary of Education, shall maintain and regularly update a list of foreign educational institutions and degrees that meet accreditation standards equivalent to those recognized by major United States accrediting agencies and are approved for the purpose of accruing points under this subsection.
								(e)English language proficiency
 (1)In generalAn applicant may accrue points for English language proficiency in accordance with this subsection based on the highest English language assessment test ranking of the applicant as of the date on which the applicant submits an application under section 203(b).
 (2)1st through 5th decilesAn applicant whose English language proficiency test score is lower than the 6th decile rank shall not accrue any points under this subsection.
 (3)6th and 7th decilesAn applicant whose English language proficiency test score is in the 6th or 7th decile ranks shall accrue 6 points.
 (4)8th decileAn applicant whose English language proficiency test score is in the 8th decile rank shall accrue 10 points.
 (5)9th decileAn applicant whose English language proficiency test score is in the 9th decile rank shall accrue 11 points.
 (6)10th decileAn applicant whose English language proficiency test score is in the 10th decile rank shall accrue 12 points.
 (f)Extraordinary achievementAn applicant may accrue, for extraordinary achievement under this subsection— (1)25 points if the applicant is a Nobel Laureate or has received comparable recognition in a field of scientific or social scientific study, as determined by the Commissioner of U.S. Citizenship and Immigration Services; and
 (2)15 points if the applicant, during the 8-year period immediately preceding the submission of an application under section 203(b)(1), earned an individual Olympic medal or placed first in an international sporting event in which the majority of the best athletes in an Olympic sport were represented, as determined by the Commissioner of U.S. Citizenship and Immigration Services.
								(g)Job offer
 (1)In generalAn applicant may accrue, for highly compensated employment under this subsection— (A)5 points if the annual salary being offered by the applicant’s prospective employer is at least 150 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor, and less than 200 percent of such median household income;
 (B)8 points if the annual salary being offered by the applicant’s prospective employer is at least 200 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor, and less than 300 percent of such median household income; and
 (C)13 points if the annual salary being offered by the applicant’s prospective employer is at least 300 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor.
 (2)RequirementAn applicant may not be placed in the eligible applicant pool under section 203(b)(1) if—
 (A)the applicant has not received a degree higher than a bachelor’s degree; and (B)the applicant does not accrue any points under paragraph (1).
									(h)Investment in, and active management of, new commercial enterprise
 (1)In generalAn applicant may accrue, for foreign investment under this subsection— (A)6 points if the applicant agrees to invest the equivalent of $1,350,000 in foreign currency in a new commercial enterprise in the United States, maintain such investment for at least 3 years, and play an active role in the management of such commercial enterprise as the applicant’s primary occupation; and
 (B)12 points if the applicant agrees to invest the equivalent of $1,800,000 in foreign currency in a new commercial enterprise in the United States, maintain such investment for at least 3 years, and play an active role in the management of such commercial enterprise as the applicant’s primary occupation.
 (2)Failure to maintain investmentA points-based immigrant visa issued under section 201(b) to an applicant who accrued points under this subsection shall be rescinded if the applicant fails to comply with the requirements under paragraph (1) for a period in excess of 1 year.
								(i)Valid offer of admission under family preference category
 Any alien who was granted admission to the United States under section 203(a) of the Immigration and Nationality Act, as in effect on the day before the date of enactment of this Act, shall be entitled to 2 points if—
 (1)the applicant was scheduled to receive an immigrant visa under that preference category; and (2)the applicant did not receive an immigrant visa during the 1-year period beginning on the date of the enactment of this Act.
								(j)Effect of spouse on accrual of points
 (1)In generalIf an applicant has a spouse who will be accompanying or following to join the applicant in the United States, the applicant will identify the points that the spouse would accrue under each of subsections (c) through (e) if he or she were applying for a points-based immigrant visa.
 (2)Points adjustmentFor each of the categories set forth in subsections (c) through (e)— (A)if the number of points that would be accrued by the spouse is the same or higher as the points accrued by the applicant, the number of points shall not be adjusted;
 (B)if the number of points that would be accrued by the spouse is lower than the number of points accrued by the applicant, the number of points accrued by the applicant shall be adjusted so that it is equal to the sum of—
 (i)the number of points accrued by the applicant under such category multiplied by 70 percent; and (ii)the number of points accrued by the spouse under such category multiplied by 30 percent..
 (2)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 219 the following:
					Sec. 220. Immigration points system..
 (e)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit a report to Congress that includes, for the previous fiscal year—
 (1)the number of visas issued under section 203(b) of the Immigration and Nationality Act, as added by subsection (c), based on the Immigration Points System established under section 220 of such Act, as added by subsection (d);
 (2)with respect to the aliens placed in the eligible applicant pool under section 203(b)(1)(C) of such Act during the previous fiscal year—
 (A)the percentage of such aliens seeking residence in each State; (B)the percentage of such aliens in each of the educational attainment categories set forth in section 220(d) of such Act;
 (C)the percentage of such aliens in each of the English language proficiency categories set forth in section 220(e) of such Act;
 (D)the initial United States employer of such aliens and the average starting annual salary offered by such employers in the United States; and
 (E)the number of such aliens agreeing to invest in a new commercial enterprise in the United States, and the percentage of such aliens in each of the categories set forth in section 220(h) of such Act; and
 (3)with respect to the aliens invited to file a points-based immigrant visa petition pursuant to section 203(b)(2) of such Act, the statistics set forth in subparagraphs (A) through (E) of paragraph (2).
				(f)Quadrennial report
 (1)In generalNot later than 4 years after the date of the enactment of this Act, and every 4 years thereafter, the Secretary of Homeland Security, in consultation with the Secretary of Labor, the Secretary of Commerce, and the Secretary of State, shall submit a report to the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Foreign Affairs of the House of Representatives that includes any recommendations for revisions to the immigration points system set forth in section 220 of the Immigration and Nationality Act, as added by section 5(d)—
 (A)by reallocating points within or among the categories set forth in subsections (c) through (i) of such section; and
 (B)by adding or subtracting additional points categories. (2)Criteria for recommendationsThe recommendations included in the report required under paragraph (1) shall be designed to achieve the goals of—
 (A)increasing per capita growth in the gross domestic product of the United States; (B)enhancing prospects for the economic success of immigrants issued points-based immigrant visas;
 (C)improving the fiscal health of the United States; and (D)protecting or increasing the wages of working Americans.
 6.Prerequisite for naturalizationSection 318 of the Immigration and Nationality Act (8 U.S.C. 1429 et seq.) is amended— (1)by striking Except and inserting the following:
				
 (a)Permanent residentExcept; (2)by striking he each place such term appears and inserting he or she;
 (3)by striking his and inserting his or her; (4)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
 (5)by striking the Service and inserting the Department of Homeland Security; (6)by striking Notwithstanding and inserting the following:
				
 (b)Warrant of arrestNotwithstanding; (7)by striking Act: Provided, That the findings and inserting Act. The findings; and
 (8)by adding at the end the following:  (c)Outstanding debtsNo person may be naturalized under this title if the individual who executed an affidavit of support with respect to the person has failed to reimburse the Federal Government, in accordance with section 213A(b), for all means-tested public benefits received by the person during the 5-year period beginning on the date on which the alien was lawfully admitted for permanent residence..
			